Citation Nr: 1001716	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  01-09 601	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma since November 1, 2005.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


REMAND

The Veteran had active military service from November 21, 
1990 to August 7, 1991.  He had an additional 4 months and 21 
days of active service prior to November 21, 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C. and in Jackson, Mississippi.

In February 2009, the Board remanded the three claims 
identified above for additional development.  Part of the 
development requested was to have the agency of original 
jurisdiction (AOJ) take the necessary steps to verify the 
Veteran's mailing address and send him an updated notice 
letter in compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  The updated VCAA letter was to include 
language that complied with the holding by the United States 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake.  See 22 Vet. App. 37 (2008).  This was 
accomplished by the Appeals Management Center (AMC) when it 
sent a February 2009 letter to the Veteran's correct mailing 
address.

In September 2009, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) vacated and remanded the 
Court's decision in Vazquez-Flores v. Peake.  See Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Shortly 
thereafter, the AMC re-certified the Veteran's case to the 
Board in view of the Federal Circuit's decision.

Unfortunately, another remand is required in the Veteran's 
case.  As argued by the Veteran's representative in its 
November 2009 informal hearing presentation, the development 
requested by the Board in February 2009 was not completely 
accomplished.  In addition to the updated VCAA letter, the 
AOJ was to ask the Veteran to obtain an opinion from a Dr. 
Ouser regarding the relationship between the Veteran's 
claimed back disability and his military service.  This 
aspect of development was actually a part of the instructions 
of a prior remand that the Board issued in December 2006.  
The February 2009 letter from the AMC did not include this 
request to the Veteran regarding Dr. Ouser.  Therefore, the 
case must be remanded for compliance with the prior remand 
instruction.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (holding that a remand by the Board confers on the 
veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand).

In addition, the February 2009 Board remand pointed out that 
the most recent supplemental statement of the case (SSOC) 
that was issued by the AMC, dated in February 2008, was not 
mailed to the Veteran's then current address of record.  Due 
process called for the Veteran to be mailed a SSOC to his 
latest address of record.  See 38 C.F.R. §§ 19.30, 19.31 
(2009).  It does not appear that the February 2008 SSOC, or 
any newly issued SSOC, was mailed to the Veteran when the 
case was in remand status.  Consequently, this previous 
instruction must also be completed on remand.  See Stegall, 
11 Vet. App. at 271.

Accordingly, this case is REMANDED for the following actions:

1.  Send the Veteran a letter asking him 
to obtain an opinion from Dr. Ouser 
regarding the relationship between the 
Veteran's claimed back disability and his 
military service.  Allow him an 
opportunity to respond to the letter.

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
SSOC and afford them an opportunity to 
respond before the record is returned to 
the Board for further review.  Forward 
the SSOC and a copy of the February 2008 
SSOC to the Veteran's latest address of 
record.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

